Case j x:18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 1 of 8 Page ID #:76



  1 CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
  2  Raymond   Ballister Jr., Esq., SBN 111282
     Phyl Grace, Esq., SBN 171771
  3 Dennis Price, Esq , SBN 279082                                    IT IS SO ORDERED.
     Mail: PO Box 262490
  4 San Diego, CA 92196-2490                                          D ATED: 5 2`~ 2~~~
     Delivery: 9845 Erma Road, Suite 300
  5 San Diego, CA 92131
    (858)375-7385;(888)422-5191 fax                                o        -
  6 phyl~(a~potterhandy.com                                         Uf~ITtD STATES MAGISTRATE JU ,~~
  7 ~ Attorneys for Plaintiff
                                                                  ~   ..   C~~   ~   .J   if   Je.. i/ 1   ~ i~L Ll ~✓crr+aY



  8
        SHEPPARD,MULLIN, RICHTER & HAMPTON LLP
  9       A Limited Liability Partnership
          Including Professional Corp~orations
  10    GREGORY F. HURLEY, Cal. Bar No. 126791
        ghurle shep ardmullin.com
  11    NIIC      L J. ~HILLEEN, Cal. Bar No. 210704
        mchilleen sheppardmullin.com
  12    650 Town enter Drive, 4th Floor
        Costa Mesa, California 92626-1993
 13     Telephone: 714.513.5100
        Facsimile: 714.513.5130
 14
    Attorneys for Defendants
 15 HRA 9t &Flower, LP and
    Ralphs Grocery Company
 16
 17
 18 '                                      UNITED STATES DISTRICT COURT
 19                                   CENTRAL DISTRICT OF CALIFORNIA
 20
 21 Brian Whitaker,                                       Case No. 2:18-cv-07803-RGK-AGR
                                                          Honorable R. Gary Klausner
 22                           Plaintiff,
 23               v.
                                                          STIPULATED CONFIDENTIALITY
 24 HRA 9t" &Flower, LP, a Delaware                       AND PROTECTIVE ORDER
    Limited Partnership;
 25 Ralphs Grocery Company, an
    Ohio Corporation; and Does 1-10,
 26
                Defendant.                                Action Filed:              September 6, 2018
 27                                                       Trial Date:                None Set
 28

        ~lvtttx:49o362306.~                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
     Case x:18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 2 of 8 Page ID #:77



          1               The parties hereby stipulate that the following provisions shall apply to all
          2 ~ discovery in this litigation, to govern the use and dissemination of information,
          3 ~ documents, and other tangible items designated as CONFIDENTIAL
          4 INFORMATION as set forth below:
          5
               1.         Designation of Confidential Information
          6
                         This Confidentiality and Protective Order applies to all discovery in this        d
          7                                                             -N~wt da-Sn'gHatt rv~a~-ex'~d1 ~ G
~ 1 _~                   action whether directed to the Parties or third partie~( Confidential u~~ rl,h,i
          g                                                                                           01^d~'.
                          information is information, documents or other material that concerns or
          9
                         relates to personal, private, confidential, commercially sensitive, and/or
         10
                         proprietary information ofthe Parties which the Parties would normally not
         11
                         reveal to third parties or would cause third parties to maintain in confidence,
         12              including, without limitation, trade secrets, website design, non-publically
         13              available financial data, contracts and agreements, current and future business
         14              plans, marketing research, development or commercial information,
         15              projections, analyses or studies, costs, pricing, or purchasing information,
         16              training and operation policies and procedures, sensitive medical information,
         17              personal identifying information, and other non-public, confidential
         18              information("CONFIDENTIAL INFORMATION").

         19
         20              A Party may designate information as CONFIDENTIAL INFORMATION by
                         placing a stamp or notice stating "CONFIDENTIAL" prior to production.
         21
                         The designation shall be placed on the first page of each document which is
         22
                         bound, stapled, or otherwise affixed by a permanent or semi-permanent
         23
                         means of attachment, and on each page of any document not so affixed. If
         24
                         information is produced in electronic format, such information may be
         25
                         designated as CONFIDENTIAL INFORMATION by placing a stamp or
         26
                         notice on the storage medium.
         27
         28

                                                             -~-
              Siv121-[:49o36z3o6.~                     STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case x:18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 3 of 8 Page ID #:78




   1            With respect to documents produced by third parties, designation may be
   2            made within 45 days after receipt by counsel. With respect to documents
   3            made available for inspection and copying, designation need not be made

  4             until after inspection and selection by counsel. Any such designated

   5            documents shall be stamped "CONFIDENTIAL" by the copying service
                selected by the inspecting Party.
  6
  7
                Information disclosed at a deposition (including without limitation, questions,
  8
                answers and exhibits) may be designated as CONFIDENTIAL
  9
                INFORMATION by a statement on the record, or in writing within 30 days
  10
                after completion ofthe original transcript ofthe deposition. The entire
  11
                deposition transcript may not be labeled as CONFIDENTIAL
  12            INFORMATION,rather, only specific lines that contain CONFIDENTIAL
  13            INFORMATION may be so designated. If only a portion or portions ofthe
  14            information or item warrant protection, the Designating Party, to the extent
  15            practicable, shall identify the protected portion(s).
  16
  17 2.         Subsequent Desi _nation
 18             Information or documents inadvertently disclosed without being designated as

 19             CONFIDENTIAL INFORMATION may be subsequently designated as such

 20             with written notice ofthat designation and a replacement copy, marked in
                accordance with this Protective Order. There will be no breach of this
 21
               Protective Order for any disclosure made prior to receipt of such notice that
 22
                would otherwise have been authorized by this Protective Order but for the
 23
                subsequent designation. Upon correction of a designation, the Receiving
 24
               Party must make reasonable efforts to ensure that the material is treated in
 25
                accordance with the provisions of this Protective Order.
 26
 27 3.          Challenging Desi nation
 28

                                                    -2-
       SMRH:490362306.1                       STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case :18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 4 of 8 Page ID #:79




   1            A Party may challenge the designation of any document as
  2            "CONFIDENTIAL INFORMATION" under this Protective Order by
   3            notifying the Designating Party in writing of said challenge, including the
  4             identity of each document to which the challenge is directed and the bases
   5            supporting the challenge. Within seven(7) days of receipt of such challenge,
  6            the Parties shall meet-and-confer in good faith in an effort to resolve the
   ~            matter informally. If the Parties are unable to resolve their dispute, the
               Challenging Party must file a motion to determine the propriety of the
  8
               challenged designation. Any motion challenging a designation shall be made
  9
               in strict compliance the Local Rules ofthe Central District of California,
  10
               including the Joint Stipulation requirement. Until the Court rules on the
  11
               challenge, all Parties shall continue to treat the material as confidential. The
 12            Designating Party shall bear the burden of demonstrating that confidential
 13            treatment is warranted.
 14
 15 4.         Permissible Disclosures
 16            Material designated as CONFIDENTIAL INFORMATION shall be used only
 17            for the prosecution or defense of this litigation and for no other purpose, and
 1g            may not be disclosed to any person other than:

 19                      A.     The Court and its personnel;
 20                      B.     Any mediator or settlement officer that may be retained by the
                               Parties;
 21
                         C.     The Parties and their agents, independent contractors, and
 22
                         employees who have a reasonable need to know such information;
 23
                         D.    The Parties' counsel of record, including their support staff;
 24
                         E.    Consultants or experts retained by any Party for purpose of
 25
                         assisting in the preparation, investigation, or presentation of claims or
 26
                         defenses in this litigation;
 27
 28

                                                        -3-
       SM~:49o3623o6.t                           STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case j x:18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 5 of 8 Page ID #:80



   1                     F.    Copy, data, hosting, court reporters, and other providers of
   2                     litigation services retained by the Parties for the purposes of this
   3                     litigation; and

  4                      G.    A witness in this litigation that may be examined and may testify

   5                     concerning CONFIDENTIAL INFORMATION.

  6
                Any person to whom CONFIDENTIAL INFORMATION is shown and falls
  7
                within paragraph(B)or(E)shall agree in writing to be bound by the terms of
  8
               this Protective Order by signing an "Agreement to be Bound by Protective
  9
                Order" attached as Exhibit A hereto. The original, executed Agreement to be
  10
               Bound by Protective Order signed by persons receiving CONFIDENTIAL
  11
               INFORMATION shall be maintained by counsel who obtained the agreement
  12           and shall be produced to the Designating Party at his written request.
 13
 14            Notwithstanding any restrictions in this Confidentiality and Protective Order
 15            regarding the use or disclosure of materials designated as CONFIDENTIAL
 16            INFORMATION,nothing contained herein shall prevent any Party from
 17            disclosing its own CONFIDENTIAL INFORMATION as deemed
 18            appropriate. In addition, nothing contained herein shall prevent any Party

 19            from disclosing or using information designated as CONFIDENTIAL

 20            INFORMATION that it received from a source other than the discovery
               process in this action.
 21
 22
       5.      Protection from Disclosure
 23
               Anyone in possession of CONFIDENTIAL INFORMATION shall take
 24
               reasonable measures to bar access to the designated information by anyone
 25
               not allowed access pursuant to the terms of this Confidentiality and Protective
 26
               Order. If anyone subject to this Confidentiality and Protective Order receives
 27            a subpoena or other process to produce CONFIDENTIAL INFORMATION,
 28            then the recipient shall promptly give notice ofthe same to the Designating
                                                     -4-
       SMRH:490362306J                          STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case x:18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 6 of 8 Page ID #:81



   1             Party's counsel. The recipient may not produce any CONFIDENTIAL
   2             INFORMATION prior to the date specified for production to afford the
   3             Designating Pariy an opportunity to object to the process and seek protection

  4              from the Court.

   5
                 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  6
                 CONFIDENTIAL INFORMATION to any person or in any circumstance not
  7
                 authorized under this Protective Order, the Receiving Party must immediately
  8
                (a) notify in writing the Designating Party ofthe unauthorized disclosures,(b)
  9
                  make reasonable efforts to retrieve all unauthorized copies, notes, excerpts
  10
                 and summaries of the CONFIDENTIAL INFORMATION,and (c)inform the
  11
                 person or persons to whom unauthorized disclosures were made of all the
  12             terms of this Protective Order. However, nothing contained in this
 13              Confidentiality and Protective Order is intended or should be construed as
 14              authorizing a party in this action to disobey a lawful subpoena issued in
 15              another action.
 16
 17 6.           Filing and Use in Court of Designated Confidential Documents
 18              If any papers to be filed with the Court contain information and/or documents

 19              that have been designated as "Confidential Information," the proposed filing

 20              shall be accompanied by an application to file the papers or the portion
                 thereof containing the designated information or documents (if such portion is
 21
                 segregable) under seal; and the application shall be directed to the judge to
 22
                 whom the papers are directed. For motions, the parties shall publicly file a
 23
                 redacted version of the motion and supporting papers.
 24
 25
                 The foregoing procedures do not apply to the use of CONFIDENTIAL
 26
                 INFORMATION during trial. The Parties agree to meet-and-confer in
 27              advance of the final pretrial conference to discuss the use of
 28

                                                    -J-
       S~vtxx:49o362306.~                     STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case :18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 7 of 8 Page ID #:82



   1            CONFIDENTIAL INFORMATION at trial in a manner acceptable to the
   2            Parties and the Court. ~~~d~~- ~~r ~'+'~ u~ 0.~ ~~ G~,
   3            ~r~.a..0 b~.~o~rn.~. ~uh(~'~ ab~ewt a ~arcw-e C~v~~- ercler
                 u.~ov~. rn o~-►'~.,~ a vid a ~su.~'ue.~.t ~h e~-c~r,'r~•
   4 7.         Non-Termination
   5            The provisions of this Confidentiality and Protective Order shall not terminate
   6            at the conclusion of this action and the obligation to comply shall continue
   ~            indefinitely thereafter. Following the conclusion of this litigation (defined as
                the end of this matter by trial, motion, or settlement and, if concluded by
   8
                motion or trial, the exhaustion of available appeals or the running of time for
   9
                taking such appeals, as provided by applicable law), the Parties subject to this
 10
                Protective Order shall, upon request of the Designating Party, make
 11
                reasonable efforts to return or destroy all copies of CONFIDENTIAL
 12             INFORMATION, but are not required to return or destroy attorney work
 13             product or pleadings that may include or quote from CONFIDENTIAL
 14             INFORMATION. As used in this subdivision, "all Confidential Material"
 15             includes all copies, abstracts, excerpts, and any other format reproducing or
 16             capturing any CONFIDENTIAL INFORMATION.
 17
 1 g IT IS SO STIPULATED.

 19
 20 Dated: May 15, 2019

 21                                     CENTER FOR DISABILITY ACCESS
 22
 23                                     BY                  /s/ Sara N. Gunderson
 24                                                       SARA N. GUNDERSON
                                                     Attorneys for Plaintiff Luis Marquez
 25
 26 ///
 27 ///
 28

                                                   -6-
       SMRH:490362306.1                      STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case x:18-cv-07803-RGK-AGR Document 24 Filed 05/16/19 Page 8 of 8 Page ID #:83




   1 ~ Dated: May 15, 2019
  2                              SHEPPARD, MULLIN,RICHTER &HAMPTON
  3                              LLP

  4
  5                              BY                  /s/ Michael J. Chilleen
  6                                                GREGORY F. HURLEY
                                                   MICHAEL J. CHILLEEN
  7                                                 Attorneys for Defendants
  8                                                HRA 9th &Flower, LP and
                                                   Ralphs Grocery Company
  9
  10
 11
 12
 13
 14
 15
 16
 17 ,
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -7-
        SMRH:490362306.1               STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
